Citation Nr: 1739360	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death, to include pursuant to 38 U.S.C.A. § 1151 for additional disability as result of VA medical treatment in November 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1958 to December 1962 and in the United States Air Force from January 1965 to November 1967.  The Veteran died in December 2010, and the appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (RO), which denied the benefit sought on appeal.  In September 2015, the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's severe heart disease, which contributed to his death, is etiologically related to his period of service, to include as due to Agent Orange exposure, and/or proximately aggravated by his service-connected posttraumatic stress disorder (PTSD).  She also asserts the Veteran acquired hepatitis C as result of VA medical treatment in November 2000 for a coronary artery bypass graft (CABG), which led to the development of his end-stage cirrhosis, which ultimately resulted in his death.  The Veteran died in December 2010; the immediate cause of death was sepsis due to clostrium [sic] defficile colitis; other significant conditions listed as contributing to death, were end-stage cirrhosis and severe cardiomyopathy.  At the time of his death, the Veteran was service-connected for PTSD rated 70 percent disabling.  

The record reflects that the Veteran reported to his treating VA mental health specialists that he had service in Vietnam.  In addition, the appellant stated that the Veteran inform her that he flew on helicopters from Japan to Vietnam during his period of service; she was unaware of any further details about his service in Vietnam.  While, the record shows the Veteran was stationed at Yokota Air Force Base, Japan from April 1967 to October 1967, and was assigned to 610 Mil Aift Spt Sq MAC, service personnel records do not reflect, and a January 2012 response from Personnel Information Exchange Request (PIES) was unable to confirm, that the Veteran had service in the Republic of Vietnam.  

In September 2015, the Board remanded this matter for the AOJ to request the U.S. Army and Joint Services Records Research Center (JSRRC) to search records from the Veteran's assigned unit, to include flight logs, mission reports, or flight manifests, to verify the Veteran's reports of having visited Vietnam while he was stationed at Yokota Air Force Base, Japan, and to determine whether the Veteran's assigned unit serviced helicopters that flew to Vietnam.  The Board specifically instructed the AOJ as follows:

After determining the Veteran's dates, locations, and unit(s) of assignment during his period of active duty service, make attempts to verify whether the Veteran travelled to Vietnam from Yokota Air Force Base, Japan during the period from April 1967 to October 1967.  Request information regarding any TDY [temporary duty] orders for the Veteran and records from his assigned units, to include flight logs, mission reports, and flight manifests.

It appears from a review of the record that the AOJ has not undertaken the necessary development to verify whether the Veteran travelled to Vietnam from Yokota Air Force Base, Japan during the period from April 1967 to October 1967.  The Board therefore finds that the AOJ did not comply with the remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the requested military records must be obtained in compliance with the Board's prior remand.

As to the appellant's theory of entitlement under 38 U.S.C.A. § 1151, she contends that the Veteran had a CABG procedure performed at a VA Medical Center (VAMC) and contracted Hepatitis C, which led to liver damage, which ultimately contributed to his death.  Specifically, she asserts that after the surgery a nurse informed her that there were minor kidney complication and the Veteran was placed on a "type of dialysis".  A couple of weeks following the surgery, while at home, the Veteran became very ill and jaundiced..  He was seen at a VAMC and diagnosed with Hepatitis C.  (See appellant's March 2011 statement).

As noted above, the Veteran died in December 2010 of sepsis due to clostrium [sic] defficile colitis; end-stage cirrhosis and severe cardiomyopathy were contributing factors to his death.  He was not service-connected for any of the diseases that caused or contributed to his death.  An August 2000 ultrasound (abdomen-liver, spleen, pancreas and kidneys) was silent concerning any liver disease, including hepatitis C.  The impression from the ultrasound, in pertinent part, was that there was no evidence of focal hyper- or hypoechoic mass in the liver.  An August 2000 VA hospital summary reflects that the Veteran had a negative hepatitis C in conjunction with his evaluation as a heart transplant candidate.  The medical evidence shows that the Veteran was first diagnosed with hepatitis C in March 2001 after he presented with complaints of jaundice in the prior month (February 2001).  In November 2000 he underwent a CABG surgery at a VAMC.  The appellant believes that the Veteran acquired hepatitis C as result of this surgery and hospitalization.  The Veteran denied any other risk factor for hepatitis C.  

A November 2000 discharge summary shows the Veteran suffered a low blood count post operatively, but his blood count increased over the next few days and no blood transfusion was required.  His condition continued to improve through January 2001.  The appellant's representative points out that transfusions are only one way to contract hepatitis C and suggest other ways it can be contracted (e.g., if one of the operating staff had the disease, and his or her bodily fluids were exchanged on tools that were used on the Veteran, or in the Veteran's open incisions, fluids or tissue).

A March 16, [2001] VA medical record/progress note reveals the Veteran was seen for a follow-up visit of the November 2000 CAGB surgery.  The following was also noted (some portions are illegible) "hold off on transplant... only problem is the complication of hepatitis 2 weeks postop...hepatitis during CABG surgery [and] jaundice".  A VAMC problem list records the Veteran as having jaundice in February 2001 and chronic hepatitis NEC [not elsewhere classified] in March 2001.

The appellant's representative noted that according to the VA website on hepatitis, https://www.hepatitis.va.gov/patient/hcv/testing/time-required-to-test-positive.asp, "If a person exposed to hepatitis C becomes infected, virus particles (called HCV RNA) can be detected within 1-2 weeks.  Liver function tests also will tend to rise during this timeframe.  Hepatitis C antibodies appear after RNA is detectable and can take 3-12 weeks to appear."

In December 2016 a VA physician provided a medical opinion concerning the appellant's claim for service connection for the cause of the Veteran's death and for benefits under 38 U.S.C.A. § 1151 for additional disability as result of VA medical treatment in November 2000.  Regarding the 38 U.S.C.A. § 1151 claim, the physician opined that it was less likely as not (less than 50 percent or better probability) that the Veteran acquired hepatitis C as a result of his November 2000 CABG surgery and hospitalization at a VAMC.  The physician reviewed the Veteran's VA treatment records and November 2000 discharge summary.  He noted that the Veteran's post hospitalization course was complicated by jaundice and the Veteran was found to have hepatitis C with piecemeal necrosis of the liver.  A diagnosis of HCV [hepatitis C virus] was noted in VAMC records subsequent to experiencing jaundice in March 2001.  The VA physician noted that there is no evidence of a link or nexus to a transfusion, surgery, and/or hospitalization in November 2000 and that the contention cannot be made without resort to speculation.  

The Board finds the VA physician's medical opinion is inadequate.  All the relevant evidence of record was not considered in the medical opinion, nor was an adequate rationale provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given that the appellant's statement (that the Veteran became very ill two weeks post surgery and subsequently was diagnosed with hepatitis C) is consistent with the March 2001 VA progress note, (noting the Veteran had hepatitis two weeks postoperative), and therefore her statement is credible and probative evidence and should be considered in the opinion of the VA physician, but it was not.  While parts of the March 2001 notation in the medical record are not legible, the legible portions appear to connote a possible link between hepatitis C and the Veteran's hospitalization (See March 16 [2001] VA medical record/progress notes), which the VA physician did not adequately discuss.  As such, an addendum opinion is needed to address the appellant's statement and to adequately discuss the March 2001 medical record.

Furthermore, the VA physician noted that "The contention cannot be made without resort to speculation[,]" without providing a detailed medical explanation as to why that is so.  In the September 2015 remand, the Board provided that if an opinion could not be provided without resorting to speculation, then the physician must provide a detailed medical explanation as to why.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  On remand, if necessary, this matter must be addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the JSRRC and/or the Air Force Historical Research Agency (AFHRA) or other appropriate repository of military records, and request a search of information regarding any TDY orders for the Veteran while he was stationed in Japan from April 1967 to October 1967, and records from his assigned units, to include flight logs, mission reports, and flight manifests to verify the Veteran's report that he traveled to Vietnam.

All responses should be documented in the record.  The Veteran should be notified of the status of all requests for information.  If the JSRRC and AFHRA determine that there is insufficient information to verify service in Vietnam, a formal finding should be made.

2.  The AOJ should forward the record to the VA physician who authored the December 2016 medical opinion, or another appropriate physician if that physician is unavailable, to address the etiology of the Veteran's hepatitis C.  Based on a review of the Veteran's entire record, including any treatment records, especially the March 16, [2001] medical record, the appellant's (and her representative's) lay statements, and a full copy of this REMAND.

The VA physician should discuss the data from VA's website on hepatitis, https://www.hepatitis.va.gov/patient/hcv/testing/time-required-to-test-positive.asp, submitted by the appellant's representative.

Based on a review of the record, the VA physician should provide an opinion as to the following: 

(a) Whether it is at least as likely as not (50 percent or better probability) that the Veteran acquired hepatitis C as result of his November 2000 CABG surgery and hospitalization at VA medical center in Richmond, Virginia.  

(b) If so, the VA examiner should provide an opinion as to whether developing hepatitis C from the November 2000 surgery and hospital treatment was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment or post-operative care; or

(c) Was it at least as likely as not (50 percent or greater) that hepatitis C was due to an event NOT reasonably foreseeable?  In determining whether an event was not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided or, was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided). 

(d) If not, then the VA physician should discuss the likely etiology of the Veteran's hepatitis C, considering evidence that shows the Veteran did not have hepatitis C prior to the November 2000 surgery, but in a March 2001 medical record it is noted that plans for a heart transplant were put on hold due to complications of hepatitis that appeared 2 weeks postoperative (the physician is also asked to decipher the illegible portion of the March 2001 medical record).  

A rationale for all opinions expressed should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  After the appellant and her representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




